Per Curiam.
After examining the record we think Special Term failed to give the proper relative weight to the conflicting evidence and thus arrived at a value that was inadequate. Accordingly the final decree, so far as appealed from, should be modified by allowing an award on Damage Parcel Ho. 43 of $60,293 (improvements $40,000), and on Damage Parcel Ho. 43A of $174,800 (improvements $115,000), making an aggregate total award to City and Suburban Homes Company for damage parcels numbered 43 and 43A, land and improvements, of $235,093; and the decree as so modified should be affirmed, with costs to appellant.
*829Townley, Dore, Cohn and Callahan, JJ., concur; Martin, P. J., dissents. Decree, so far as appealed from, modified as indicated in opinion and as so modified affirmed, with costs to the appellant. Settle order on notice.